Exhibit 10.35

 

February 26, 2004

Dr. Martin Weinstein
111 Sheffield Drive
San Antonio, TX 78218

Dear Marty:

This letter, when signed by both of us, sets forth the terms and conditions upon
which you will be employed by Sequa Corporation, a Delaware corporation (the
"Company"), as follows:

          1.     During the term of your employment hereunder, you will work for
the Company in a senior executive capacity (with a title no less senior than
Executive Vice President) and will report to the Chairman of the Board of the
Company and/or to any other individuals designated from time to time by the
Chairman or the Company's Board of Directors (the "Board"). You also agree to
serve without additional compensation as Chairman of the Board of Directors and
Chief Executive Officer of Chromalloy Gas Turbine Corporation ("Chromalloy").
You will devote substantially all of your full attention and expend your best
efforts, energies and skills on an exclusive and full-time basis, to the
business of the Company. The places of employment are the San Antonio, Texas and
the New York City metropolitan areas.

          2.     In full consideration of all of the services to be rendered by
you under this Agreement, the Company will pay to you a base salary at the rate
of six hundred and thirty-nine thousand one hundred ($639,100) per year (that
being the effective rate commencing June 1, 2003) during the term of your
employment hereunder, payable in equal bi-weekly installments. Your base salary
will be reviewed during the term of your employment hereunder at such times as
senior executive officers salaries in general are reviewed and may be increased
(but not decreased), at the sole discretion of the Board, taking into account,
among other things, individual performance and general business conditions.
Based upon your performance and at the sole discretion of the Board, you will
also be entitled to receive an annual incentive bonus (calculated within the
range payable to corporate officers of the Company during that year) in
accordance with the then current provisions of the Sequa Management Incentive
Bonus Plan For Executive Officers, for any year that the Company determines it
appropriate to pay incentive bonuses to corporate officers generally.

          3.     In addition to the foregoing compensation, you shall be
entitled, during the term of your employment hereunder, to the following:

          (a)    The use of a Company-leased automobile in accordance with
Company policy generally applicable to its senior executive officers as in
effect from time to time hereafter.

 

 

          (b)    Except as set forth in paragraphs (c) and (d) below, coverage
under the same retirement, 401(k) savings and other similar plans and programs
that are generally provided by the Company to its employees, in each case in
accordance with the terms and subject to the conditions of such plans and
programs as in effect from time to time hereafter (including deduction by the
Company from your compensation of such amounts as may be necessary for the
maintenance of such coverage).

          (c)    Coverage under the same medical and dental insurances that are
generally provided by Chromalloy to its employees, in each case in accordance
with the terms and subject to the conditions of such plans and programs as in
effect from time to time hereafter (including deduction by the Company from your
compensation of such amounts as may be necessary for the maintenance of such
coverage).

          (d)    Coverage under the Company's Senior Executive Medical Plan and
the Supplemental Executive Retirement Plan III, as it may be amended from time
to time (the "Supplemental Plan") as long as each is made available on a general
basis, to senior executive officers of the Company. The Senior Executive Medical
Plan presently provides reimbursement of ninety percent (90%) of medical
expenses not covered under the Company's or Chromalloy's standard group
insurance plan and is limited to a maximum reimbursement of $20,000 during any
calendar year.

          (e)    Basic life insurance in the amount of two times your base
salary (up to maximum coverage of $1,250,000 reduced by 11% per year between
ages 65 and 70) rounded up to the next highest multiple of $1,000, with the cost
of the premiums borne by the Company. In addition, you may purchase supplemental
life insurance in an amount equal to one, two or three times your base salary
(up to maximum coverage of $1,250,000 reduced by 11% per year between ages 65
and 70) rounded up to the next highest multiple of $1,000, in which event the
Company is authorized to deduct from your compensation such premiums as may be
necessary for the maintenance of such coverage.

          (f)    Paid vacations and holidays in accordance with Company policy
generally applicable to its senior executive officers as in effect from time to
time hereafter.

          (g)    Reimbursement of all authorized, reasonable travel,
entertainment and other expenses paid or incurred by you in the performance of
your business obligations hereunder and in accordance with Company policies and
guidelines as in effect from time to time hereafter. You shall provide receipts
or other appropriate evidence of such expenses as the Company may request from
time to time.

          4.     (a)     Subject to earlier termination pursuant to the
provisions of subparagraphs 4(b) and 4(c) below, the term of your employment
hereunder is for a period of three (3) years commencing as of March 1, 2004 and
terminating on February 28, 2007.

          (b)    In the event of your death at any time during the term hereof,
your employment by the Company shall be deemed to have ceased as of the date of
your death without notice to your estate.

          (c)    If, during any twelve (12) month period (not limited to a
calendar year), you are absent from your employment or substantially unable to
perform such duties as are required of you pursuant to the provisions hereof by
reason of illness or other incapacity, or any other cause of whatsoever nature,
despite any reasonable accommodation as required by applicable law, for more
than ninety (90) days in the aggregate, the Company may, upon at least ten (10)
days' prior written notice to you (which notice shall fix the date of
termination) terminate the term of your employment hereunder. Upon the
termination of the term of your employment hereunder as aforesaid, the Company
shall be relieved of any and all further obligations to you arising out of this
Agreement, except for benefits available to you under the Company's retirement
plan (including the Supplemental Plan, if applicable), Sequa 401(k) Plan, any
applicable Long and Short-Term Disability programs and any accrued and unpaid
salary and vacation benefits, and authorized but unreimbursed expenses.

          (d)     The Company shall have the right at any time to terminate your
employment hereunder for Due Cause, which termination shall be effective
immediately upon the issuance by the Company of written notice to you. Upon the
termination of the term of your employment hereunder as aforesaid, the Company
shall be relieved of any and all further obligations to you arising out of this
Agreement, except for benefits available to you under the Company's retirement
plan (including the Supplemental Plan, if applicable), Sequa 401(k) Plan, any
applicable Long and Short-Term Disability programs and any accrued and unpaid
salary and vacation benefits, and authorized but unreimbursed expenses. For the
purposes of this Agreement, "Due Cause" shall mean (i) the intentional refusal
(except by reason of incapacity due to physical or mental illness or disability)
by you to devote substantially all of your business time to the performance of
your duties hereunder as provided in Section 1 above, (ii) a breach by you of
the provisions of Exhibit A annexed hereto, (iii) your conviction (including a
conviction on a nolo contendre plea) of a felony, (iv) your theft or
misappropriation of assets of the Company, (v) any willful, intentional or
grossly negligent act by you having the effect of injuring the reputation or
business of the Company, or (vi) your repeated or continued failure, neglect or
refusal, to perform your duties as an employee of the Company.

          5.     Concurrently with the execution of this Agreement, you are
executing the Company's Trade Secret Agreement (a copy of which is annexed
hereto as Exhibit A) and hereby agree to be bound by the terms thereof, all of
which are incorporated into and made a part of this Agreement as set forth in
full herein.

          6.     You have represented that you have no agreement with or
obligations to others in conflict with this Agreement. This Agreement and your
rights and obligations hereunder may not be assigned or otherwise transferred by
you.

          7.     With the exception of stock option grants (which are provided
pursuant to separate agreements), this Agreement (together with the attached
exhibits) shall constitute the entire agreement between you and the Company
regarding your employment by the Company. Without limiting the generality of the
immediately preceding sentence, the employment agreement, dated as of October 1,
1991 as amended from time to time, between Chromalloy Gas Turbine Corporation
and you (the "October 1, 1991 Agreement") is hereby terminated, declared null
and void, and of no

further force or effect; provided, however, that the covenants contained in
Section 5 of the October 1, 1991 Agreement shall remain in effect except in the
event such covenants conflict with the Trade Secret Agreement referred to in
Paragraph 5 above. In the event of such a conflict, the provisions of the Trade
Secret Agreement shall control. This Agreement cannot be changed or modified
except in writing duly signed by each of us as of the date first written above.

          8.     This Agreement, including the Exhibits attached hereto, shall
be governed by, construed and enforced in accordance with the internal laws of
the State of New York applicable to contracts made and to be performed entirely
in such State.

          9.     This Agreement is intended to reflect the entire agreement
between the parties hereto with respect to the subject matters set forth herein
and supercedes all prior agreements and understandings, whether written or oral,
except as set forth in Paragraph 7 of this Agreement.

          If the foregoing is in accordance with your understanding of the terms
of your employment by the Company, please sign and return to the undersigned the
enclosed duplicate of this letter. Upon our receipt of such fully executed copy,
this shall become a binding agreement between us.

 

Very truly yours,

 

SEQUA CORPORATION

 

By:









Norman E. Alexander



Chairman







 

ACCEPTED AND AGREED TO:

 





Dr. Martin Weinstein

 

Date:









 

 

SEQUA CORPORATION TRADE
SECRET AGREEMENT

Employee Name

Division/Unit

Date

Martin Weinstein Chromalloy

Gas Turbine Corporation

February 26, 2004

 

1.  Confidential Information and Trade Secrets

During the course of Employee's employment with SEQUA CORPORATION, a Delaware
corporation ("SEQUA"), Employee has in the past and will in the future acquire
and have access to trade secrets and/or confidential information belonging to
SEQUA. These trade secrets and/or confidential information include, without
limitation, business and technical information, whatever its nature and form and
whether obtained orally, by observation, from written materials or otherwise, as
for example: (i) financial and business information, such as information with
respect to costs, commission, fees, profits, sales, markets, mailing lists,
strategies and plans for future business, new business, product or other
development, potential acquisitions or divestitures, and new marketing ideas;
(ii) product and technical information, such as devices, formulas and
compositions of matter and processes relating to the manufacture of SEQUA's
products, designs, drawings, specifications and blueprints of machinery and
equipment, new and innovative product ideas, methods, procedures, devices, data
processing programs, software, software codes, computer models, research and
development projects, compositions of matter and methods of manufacture of
products under investigation in the laboratories, pilot plants or plants of
SEQUA; (iii) marketing information, such as information on markets, end users
and applications, the identity of SEQUA's customers, suppliers, and
distributors, their names and addresses, the names of representatives of SEQUA's
customers, distributors or suppliers responsible for entering into contracts
with SEQUA, SEQUA's financial arrangements with its distributors and suppliers,
the amounts paid by such customers to SEQUA, specific customer needs and
requirements, leads and referrals to prospective customers; and (iv) personnel
information, such as the identity and number of SEQUA's employees, their
salaries, bonuses, benefits, skills, qualifications, and abilities. Employee
acknowledges and agrees that the Confidential Information and Trade Secrets are
not generally known or available to the general public, but have been developed,
complied or acquired by SEQUA at its great effort and expense and for commercial
advantage and, therefore, takes every reasonable precaution to prevent the use
or disclosure of any part of it by or to unauthorized persons. Confidential
Information and Trade Secrets can be in any form: oral, written or machine
readable, including electronic files.

This letter, when accepted by you, will evidence your agreement in consideration
and as a condition of your employment or continued employment by SEQUA and the
wages or salary to be paid to you by SEQUA:

 

 

(a.)  That you will not, in any manner, either during your employment or at any
time after termination of your employment with SEQUA, duplicate, remove,
transfer, disclose or utilize, or knowingly allow any other persons to
duplicate, remove, transfer, disclose or utilize information, property, assets,
trade secrets or other things of value of SEQUA which have not been subject to
public disclosure, except as required in the course of your employment at SEQUA.
Further, upon such termination of your employment with SEQUA or at any time
SEQUA may request, you will immediately return to SEQUA all property of SEQUA
including any samples, notes, records, technical reports, electronic records,
market research reports, files, correspondence, plans, research notebooks,
drawings, customer lists, supplier lists, employee lists and planning documents,
as well as all copies thereof.

(b.)  That any and all inventions, discoveries, improvements, writings
(including computer software), or compilations which you may conceive or make,
either alone or jointly with others during your employment by SEQUA which relate
to or are useful in the business of SEQUA, will be the exclusive property of
SEQUA and will be regarded as SEQUA's trade secrets and you will promptly and
fully disclose all such inventions, discoveries, improvements, writings or
compilations to SEQUA.

(c.)  That, irrespective of whether your employment by SEQUA may have terminate
you will assist SEQUA, at SEQUA's expense, and sign any and all documents
necessary or appropriate to assign to SEQUA your entire right, title and
interest in and to any and all inventions, discoveries, improvements, writings
or compilations specified in Paragraph 1.b., and to prepare and execute
Assignments and such other documents as shall be necessary or appropriate to
permit the expeditious preparation, filing or prosecution of such applications
for patents or copyrights, or the issuance of patents or copyrights thereon in
the name of SEQUA in any countries and to protect the same against infringement
by others.

2.  Non-Competition.

(a.)  Employee acknowledges and agrees that SEQUA is engaged in a highly
competitive business and that by virtue of Employee's high executive position
and responsibilities with SEQUA and Employee's access to the Confidential
Information and Trade Secrets as set forth in Paragraph 1 above, engaging in any
business which is directly competitive with the Company will cause it great and
irreparable harm.

(b)  Accordingly, Employee covenants and agrees that so long as Employee is
employed by the Company and for a period of one (1) year after such employment
is terminated, whether voluntarily or involuntarily, Employee will not, without
the express written consent of the Chief Executive Officer of SEQUA, directly or
indirectly, own, manage, operate or control, or be employed in a capacity
similar to the position(s) held by Employee with SEQUA, by any company or other
for-profit entity engaged in the design, manufacture, marketing or sale of
products and services provided by Sequa for which Employee had responsibility or
about which Employee acquired Confidential Information and/or Trade Secrets.
Because Employee has international responsibilities, in recognition of the
international nature of the SEQUA's business which includes the sale of its
products and services nationwide and internationally, this restriction shall
apply in all areas of the

United States, Argentina, Australia, Brazil, Canada, England, France, Germany,
Holland, Hong Kong, India, Israel, Italy, Japan, Mexico, Portugal, Singapore,
South Africa, Spain, Sweden, Thailand and Whales but only to the extent that
Employee gained knowledge while employed by SEQUA of its technology, business
opportunities or marketing strategies in that particular country.

(c.)  Employee understands and agrees that Employee may accept employment with a
company in any geographic location and without regard to this Agreement as long
as the employment pertains solely to that part of the business that is not
competitive with the type of services for which Employee had responsibility or
about which Employee acquired Confidential Information and/or Trade Secrets at
any time while employed by SEQUA, provided that prior to accepting such
employment, SEQUA receives a written assurance reasonably satisfactory to SEQUA
from the prospective employer that Employee will not render services in that
part of the business or in any capacity which competes with SEQUA.

(d.)  If you are unable to obtain employment consistent with your training and
education solely because of the provisions of this paragraph, such provision
shall bind you as long as SEQUA, in its sole discretion, makes payments to you
of an amount equal to your monthly base pay at termination (exclusive of extra
compensation or employee benefits) on or before the fifteenth day of each month;
however, the total sum to be paid by SEQUA shall in no event be any amount
greater than the equivalent of twelve (12) such monthly payments. You will,
during each month for which you claim payments, give SEQUA a detailed written
account of your efforts to obtain employment and such account will include a
statement by you that, although you conscientiously sought employment, you were
unable to obtain it solely because of the provisions of this paragraph. It is
understood that SEQUA need not make a monthly payment to you for any month
during which you have failed to account to SEQUA as provided for herein, but
that the restriction on employment provided in this paragraph shall still apply.

You shall be relieved of your agreement as in this paragraph set forth if an
officer of SEQUA gives you written permission to accept available employment, or
gives you a written release from the obligations of this paragraph, or fails to
make the monthly payment required in the above paragraph even though you have
fully complied with your obligation to provide detailed written accounts. Upon
your obtaining employment, you will promptly give written notice of such
employment to SEQUA. It is understood that SEQUA may discontinue the aforesaid
monthly payments at any time.

3.  Reasonableness of Restrictions.

Employee also understand and agrees that the business in which SEQUA is engaged
is competitive on a global basis and that, because of the competitive nature of
SEQUA's business, compliance with the restrictions set for this Agreement.
Agreement is reasonably necessary for the protection of SEQUA.

 

 

4.  Enforcement.

Employee acknowledges and agrees that compliance with the covenants set forth in
this Agreement is necessary to protect the business and goodwill of SEQUA and
that any breach of this Agreement or any subparagraph thereof will result in
irreparable and continuing harm to SEQUA, for which money damages may not
provide adequate relief. Accordingly, Employee further understands and agrees
that in the event Employee violates or breaches this Covenant Not to Compete
Agreement, SEQUA may obtain from any court of competent jurisdiction preliminary
or permanent injunctive relief, without the necessity of posting bond or other
security, enforcing the terms of this Agreement. Employee agrees to pay all
legal fees and costs incurred by SEQUA in seeking to enforce this Covenant Not
to Compete Agreement.

 

Miscellaneous.

 

5.  Employee represents that he has no agreement with or obligations to others
in conflict with this Agreement; that should this Agreement be adjudicated
illegal in any respect by a court of competent jurisdiction, then only such part
of the particular provision so adjudicated shall be abrogated and the remainder
of such provision and all other provisions of this Agreement shall remain in
full force and effect.

6.  This Agreement shall bind Employee's heirs, executors, administrators and
legal representatives and Employee's rights and obligations hereunder may not be
assigned or otherwise transferred by you. SEQUA may assign its rights, together
with its obligations hereunder, in connection with any sale, transfer or other
disposition of all or substantially all of its interest in the business or
activity in connection with which Employee are employed.

 

It is understood that the agreement evidenced by this letter, together with your
Employment Agreement dated as of February 26, 2004, constitutes the entire
agreement between you and SEQUA, and cannot be changed or modified except in
writing signed by The Chief Executive Officer of SEQUA.





SEQUA CORPORATION

     

BY

 

[To be signed by The Chief Executive Officer of Sequa]

The undersigned hereby acknowledges receipt of a copy of this Agreement and
acceptance of its terms.

 





Date: